Citation Nr: 1416255	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-21 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disorder, previously characterized as Osgood-Schlatter's disease.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to February 1994.

This matter is on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal is currently with the RO in Indianapolis, Indiana.  The Veteran testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing is of record.  This appeal was remanded by the Board in June and December 2010 for further development and is now ready for disposition.


FINDING OF FACT

The persuasive evidence of record demonstrates that throughout the course of the appeal the Veteran's left knee disability has been manifest by no more that some pain and limitation of flexion, without flexion limited to 30 degrees, extension limited to 10 degrees, locking, recurrent subluxation, or lateral instability.


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5014, 5256-5259, 5260, 5261 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran has not alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records, and the Veteran has submitted statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in December 2007 and February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are collectively adequate for adjudication purposes.  They are predicated on a full understanding of the Veteran's medical history and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran was also afforded a hearing in August 2010.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his knee disability and how it affects his daily living.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, it is noted that this appeal was remanded in June 2010 for a hearing before the Board, and again in December 2010 in order to perform a new VA examination.  There was substantial compliance with the remand, including reconciliation with VA examination findings in a December 2007 examination report.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as mentioned above, the Veteran testified before the Board in August 2010, and was provided a new VA examination in February 2011 which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in February 2012.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

Regarding knee disability claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), then a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).  A separate rating may also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with objective evidence painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is service-connected for a left knee disability, previously addressed as Osgood-Schlatter's disease, with a 10 percent disability rating.  The RO has evaluated the disability under the provisions of 38 C.F.R. § 4.71a, DC 5014 (effectively by analogy) and DC 5260.  See 38 C.F.R. § 4.20 (2013); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Disabilities under DC 5014 are rated based on limitation of the affected part in the same manner as arthritis.  See 38 C.F.R. § 4.71a, DC 5003, 5256, 5260, 5261 (2013).  In order to warrant a rating in excess of 10 percent based solely on limitation of motion, the evidence must show: 
* Limitation of flexion to 30 degrees (20 percent under Diagnostic Code 5260);
* Limitation of extension to 15 degrees (20 percent under Diagnostic Code 5261);
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under Diagnostic Codes 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under Diagnostic Code 5256). 
38 C.F.R. § 4.71a.

After a review of the pertinent evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee disability based on limitation of motion.  In this regard, the Board places the most probative value on a VA examination the Veteran underwent in February 2011 that was specifically directed toward the issue on appeal.  On that occasion, he stated that the pain in his left knee has become progressively worse since initially injuring it during active duty.  Since then, he reported he had experienced giving way, instability, joint stiffness weakness, incoordination, and decreased speed of joint motion.  He also complained of locking episodes several times per week.  He reported he was unable to stand for more than a few minutes or walk a mile.  He stated he wore bilateral knee braces always.  

Upon examination, he exhibited tenderness on both the lateral and medial lines and bumps consistent with Osgood-Schlatter's disease.  There was subpatellar tenderness and grinding, but no evidence of abnormal weight bearing, meniscus abnormality, abnormal tendons or bursae, or other knee abnormality.  Range of motion was only slightly limited to 110 degrees of flexion and his extension was normal.  Moreover, there was no objective indication of pain during such motion.  There was pain laterally with McMurray's testing maneuvers, but no instability.  X-ray studies revealed no evidence of acute fracture or dislocation and the joint spaces were within normal limits.  There was a bony ossicle to the patellar tendon.  

The February 2011 examiner provided a diagnosis of bilateral patellofemoral pain syndrome.  It was noted the Veteran was employed fulltime in housekeeping at a VA hospital and that he report having missed less than one week from work in the past 12 months due to illness and occasional light duty for knee pain.  It was further noted that his knee disabilities had significant effects on his usual occupation due to decreased mobility, problems lifting and carrying, and pain.  The effects were found to prevent exercise and sports, to be severe for chores, shopping, recreation, traveling, and driving.  The examiner in addressing the specific request for opinions as to the left knee disability, however, found the Veteran's disability was mild to moderate in nature and that range of motion had improved by 15 degrees compared to the examination findings in December 2007.  It was noted he had walked to the examining room without the aid of an assistive device and that his gait was observed to be normal.  

The Board notes that the findings of the VA February 2011 VA examination were substantially the same as an orthopedic evaluation in July 2009.  On that occasion, the Veteran complained of pain for the past 14 years, an occasional popping sensation with giving out, and some joint line swelling.  Range of motion studies revealed 110 degrees of flexion and full extension.  There was tenderness to palpation and pain on McMurray's testing to the medial and lateral aspects, but no evidence of swelling or instability with varus/valgus stress.  A May 2009 treatment report had noted the Veteran complained of chronic knee pain that had worsened after playing basketball the previous day.

While the Veteran also underwent a VA examination in December 2007, the range of motion study results of that examination for left knee extension are unclear, and are found to be of limited probative value.  The report noted the Veteran stated that he experienced flare-ups approximately once a week, where he was unable to do "anything at all."  It was noted he used two crutches for assistance with ambulation.  Upon examination, his measured limitation of extension was characterized as "-20 to -16 degrees," which was apparently most limited to "-15 degrees" of passive extension.  It is not clear how these observations related to normal extension.  The examiner also reported the Veteran's range of flexion to be 0 to 105 degrees.  It was further noted that his bilateral knee disabilities had significant effects on his usual occupation due to decreased mobility, decreased strength, and pain.  The effects were found to be severe for sports, to be moderate for shopping and exercise, and to be mild for chores, recreation, traveling, bathing, and dressing.   

Overall, the Board finds the persuasive evidence demonstrates the Veteran has a greater range of motion than what is required for a rating in excess of 10 percent.  Therefore, as only slight limitation in range of motion, and no ankylosis, has been shown, a rating in excess of 10 percent is not warranted based on limitation of motion.  

When evaluating the extent of the Veteran's disability in terms of range of motion, the Board also considered the functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07 (1995).  It is noted that VA examiners did observe additional limitation after repeated activity.  However, the functional limitation brought about by his knees is adequately contemplated by the 10 percent rating currently assigned under 38 C.F.R. § 4.71a, DC 5014.

Next, the Board considers whether a separate compensable rating is warranted based on internal derangement of the knee.  In order to warrant a separate rating for this type of disorder, the evidence must show one of the following: 
* Removal of the semilunar cartilage with residual symptoms (10 percent under Diagnostic Code 5259);
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under Diagnostic Code 5258); or 
* Recurrent subluxation or lateral instability (under Diagnostic Code 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
38 C.F.R. § 4.71a.

In this case, the Board finds that a separate rating based on injury to the semilunar cartilage or for recurrent subluxation or lateral instability is not warranted.  Specifically, at his December 2007 VA examination, the Veteran stated that he uses a cane or crutches to walk, and was able to stand for only 15-30 minutes.  However, upon examination, no instability, giving way or deformity was observed.  X-rays of the left knee were negative for any fractures or dislocations.  

At an orthopedic evaluation in July 2009, the Veteran complained of "chronic pain" in the knees, which sometimes involved "popping sensations" and "giving out."  While there was pain upon palpation in all parts in the knee, there was no swelling, and no objective indication of instability.  These observations were substantially consistent with X-rays taken of the left knee in September 2009, which indicated no abnormalities in menisci or the knee ligaments.  A September 2009 magnetic resonance imaging (MRI) scan revealed intact menisci and collateral ligaments with findings including lateral trochlear cartilage flap and lateral patellar fat friction syndrome suggestive of a potential underlying patellar tracking abnormality.  The records, however, show the Veteran was provided a hinged knee brace in October 2010.

Finally, at his VA examination in February 2011, the Veteran stated that he experienced left knee symptoms of instability, giving way, and stiffness.  However, upon examination there was no instability observed.  Moreover, X-rays taken at that time failed to indicate any significant abnormality to the left knee.  Accordingly, a separate rating is not warranted.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his left knee disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left knee disability according to the appropriate diagnostic codes.

In this case, competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by medical personnel who have examined him and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Overall, the evidence does not indicate that the Veteran has limitation of flexion to 30 degrees, limitation of extension to 10 degrees, or favorable ankylosis of the knee of any sort.  There is no basis for a separate rating.  Therefore, a schedular rating in excess of 10 percent for the left knee disability must be denied.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there is no probative evidence of symptoms that were not able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Notably, in this case, the objective evidence demonstrates the Veteran's knee disability has been characterized by pain, but with no significant limitation of motion.  In fact, the February 2011 examiner found the Veteran's left knee disability was mild to moderate in nature.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  However, the evidence also does not show frequent hospitalization due to knee disorder nor marked interference with employment.  Nor has the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability been raised.  

Based on evidence of record, the Board determines that an increased rating for the Veteran's left knee disability is not warranted for the period on appeal.  As such, the appeal is denied.

ORDER

A rating in excess of 10 percent for a left knee disorder, previously characterized as Osgood-Schlatter's disease, is denied.




______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


